         Case 1:21-mj-00218-ZMF Document 11 Filed 02/23/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA

                   v.                                  Case No. 21-mj-218 (ZMF)

 WILLIAM CHRESTMAN,                                    Chief Judge Beryl A. Howell

                  Defendant.




                                     TRANSPORT ORDER

       Having granted the government’s Motion for Review of Release Order and for Pretrial

Detention, ECF No. 7, and ordered that the defendant William Chrestman be detained pretrial

pursuant to 18 U.S.C. § 3142, it is hereby

       ORDERED that the United States Marshals Service transport the defendant forthwith

from the District of Kansas to the District of Columbia for pretrial detention in this matter.

       SO ORDERED.

       DATE: February 23, 2021

                                                      __________________________
                                                      BERYL A. HOWELL
                                                      Chief Judge




                                                 1
